         Case 5:19-cv-00184-SLP Document 80 Filed 08/19/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DARYL DEAN WHITEBIRD,                               )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )   Case No. CIV-19-184-SLP
                                                    )
TODD GIBSON, et al.,                                )
                                                    )
       Defendants.                                  )

                                        ORDER

       Before the Court is the Second Supplemental Report and Recommendation [Doc.

No. 78] of United States Magistrate Judge Gary M. Purcell entered July 21, 2020. No

objection to the Report and Recommendation has been filed nor has an extension of time

in which to object been sought or granted. Therefore, the Court finds that Plaintiff has

waived further review of all issues addressed in the Report and Recommendation. See

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); see also United States v. 2121

E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).

       Accordingly, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety. Defendant Masterson’s Motion to Dismiss [Doc. No. 68] is

GRANTED as to Plaintiff’s First Amendment official capacity claim against Defendant

Masterson and that claim is dismissed. The Motion to Dismiss is DENIED as to Plaintiff’s

First Amendment individual capacity claim against Defendant Masterson.
 Case 5:19-cv-00184-SLP Document 80 Filed 08/19/20 Page 2 of 2




IT IS SO ORDERED this 19th day of August, 2020.




                                  2
